Exhibit 10.7
FORM OF
STOCK OPTION AWARD AGREEMENT UNDER THE
IDEARC INC. LONG TERM INCENTIVE PLAN
     AGREEMENT made as of the                      day of
                                         , 20___, by and between IDEARC INC.
(the “Company”) and                                                             
(the “Optionee”).
     1. Award. Pursuant to the Idearc Inc. Long Term Incentive Plan (the
“Plan”), the Company hereby grants to the Optionee an option (the “Option”) to
purchase up to                      shares of the Company’s common stock (the
“Common Stock”) at an exercise price per share of $                     upon the
terms and conditions set forth in this Agreement and the Plan. A copy of the
Plan is attached to this Agreement. The provisions of this Agreement will govern
in the event of any inconsistency with the terms of the Plan. Capitalized terms
used but not defined in this Agreement will have the meanings ascribed to them
by the Plan.
     2. Option Term. Unless terminated sooner, the Option shall expire if and to
the extent it is not exercised within ten years from the date hereof.
     3. Vesting Conditions.
     (a) General. Except as otherwise provided, the Option will become vested on
the                      anniversary of the date hereof, subject to the
Optionee’s continuous employment with the Company or any of its subsidiaries
(“Idearc”) through such vesting date.
     (b) Special Vesting Rules. The special vesting rules of this Section 3(b)
will apply if (and only if) the Optionee is in compliance with the restrictive
covenants set forth in Exhibit A annexed hereto and the Optionee executes and
delivers to the Company a general release of claims against the Company, its
subsidiaries and any of its or their affiliates, in form and substance
satisfactory to the Company.
          (i) Acceleration of Vesting—General. Except as otherwise specified in
subpart (ii) below, if, before the Option becomes vested, the Optionee’s
employment with Idearc terminates by reason of the Optionee’s death or
Retirement (as defined below) or is terminated by Idearc by reason of the
Optionee’s Disability (as defined in the Plan), then the Option will thereupon
become fully vested.
          (ii) Effect of a Change in Control. If, in connection with a “Change
in Control” (as defined below), the Option is converted into an economically
equivalent option to purchase shares of stock of a successor or acquiring
company, and if, before the Option becomes vested and within two years after the
Change in Control, the Optionee’s employment with Idearc is terminated by the
Optionee for Good Reason (as defined below) or by Idearc (or the successor or
acquiring company) without Cause (as defined below), then, at the time of such
termination of employment, the Option will become fully vested. If the Option is
not converted into an option to purchase shares of stock of the successor or
acquiring company, then the Option will become vested immediately prior to the
Change in Control and, to the extent not exercised or cashed out, will be
terminated at the time of the Change in Control.

 



--------------------------------------------------------------------------------



 



          (iii) Definitions.
               (1) Disability. For the purposes hereof, the term “Disability”
means the inability of the Optionee to perform the material duties of his
employment by reason of a medically determinable physical or mental impairment
that can be expected to result in death or that has lasted or is expected to
last for a continuous period of at least 12 months, as determined by a duly
licensed physician selected by the Human Resources Committee of the Company’s
Board of Directors (the “Committee”).
               (2) Cause. For the purposes hereof, the term “Cause” means the
Optionee’s (a) conviction or plea of nolo contendre to a felony; (b) commission
of fraud or a material act or omission involving dishonesty with respect to
Idearc, as reasonably determined by the Company; (c) willful failure or refusal
to carry out the material responsibilities of his employment, as reasonably
determined by the Company; (d) gross negligence, willful misconduct, or engaging
in a pattern of behavior which has had or is reasonably likely to have a
significant adverse effect on the Company, as reasonably determined by the
Company; or (e) willfully engaging in any act or omission that is in material
violation of a material policy of the Company, including, without limitation,
policies on business ethics and conduct, and policies on the use of inside
information and insider trading.
               (3) Change in Control. For the purposes hereof, the term “ Change
in Control” shall have the meaning ascribed to that term by Section 2.5 of the
Plan, except that 40% shall be substituted for 20% in subsections (a) and (c) of
said Section 2.5.
               (4) Good Reason. For the purposes hereof, the term “Good Reason”
means (A) a material adverse change in the Optionee’s status or position,
including, without limitation, any material adverse change resulting from a
diminution in the Optionee’s position, duties, responsibilities or authority or
the assignment to the Optionee of duties or responsibilities that are materially
inconsistent with the Optionee’s status or position; (B) a reduction in the
Optionee’s annual base salary or a failure to pay same; (C) a reduction in the
Optionee’s target incentive award opportunities, expressed as a percentage of
the Optionee’s base salary; (D) the relocation of the Optionee’s principal place
of employment by more than 50 miles from the then current location; or (E) at
the time of a Change in Control, the successor or acquiring company fails or
refuses to assume the obligations of the Company under this Agreement. In order
to terminate employment for Good Reason, the Optionee must provide written
notice to the Company (or the successor or acquiring company) of the nature of
the act or omission that the Optionee deems to constitute good reason and
provide the Company 30 days after receipt of such notice to review and, if
required, correct the situation (and thus prevent the participant’s termination
for good reason). The written notice of termination for good reason must be
provided, if at all, within 90 days after the occurrence of the act or omission
giving rise to such termination.
               (5) Retirement. For the purposes hereof, the term “Retirement”
means the voluntary termination of employment by the Optionee occurring at least
___ months after the date of this Agreement if (and only if) on the date of such
termination, (A) the sum of the Optionee’s age and number of years of service
with Idearc or a predecessor company (including

- 2 -



--------------------------------------------------------------------------------



 



Verizon Communications Inc.) is at least 75, and (B) the number of the
Optionee’s years of service is at least 15.
     4. Termination of Employment. If the Optionee ceases to be employed by
Idearc for any reason other than death, Disability or Retirement, then, unless
sooner terminated under the terms hereof, the vested portion of the Option
(determined with regard to any acceleration of vesting that occurs under Section
3(b) above) will terminate if and to the extent it is not exercised within three
months after the date of the Optionee’s termination of employment, provided,
however, that, if the Optionee’s employment is terminated by the Company for
Cause, then the Option (whether or not vested) will terminate upon the date of
such termination of employment. If the Optionee’s employment is terminated by
reason of the Optionee’s death, Disability or Retirement (or if the Optionee’s
employment is terminated by reason of Disability or Retirement and the Optionee
dies within one year after such termination of employment), then, unless sooner
terminated under the terms hereof, the vested portion of the Option will
terminate if and to the extent it is not exercised within one year after the
date of such termination of employment (or within one year after the date of the
Optionee’s death if the Optionee’s employment is terminated by reason of
Disability or Retirement and the Optionee dies within one year after such
termination). The Option will be forfeited by the Optionee and will terminate at
the time of the termination of the Optionee’s employment with Idearc if and to
the extent the Option is not or does not become vested at such time.
     5. Exercise of Option. If the Option becomes vested, it may be exercised in
whole or in part by delivering to the Executive Vice President — Human Resources
and Employee Administration of the Company (a) a written notice specifying the
number of whole shares of Common Stock with respect to which the Option is being
exercised, and (b) payment in full of the exercise price, together with the
amount, if any, deemed necessary by the Company to enable it to satisfy any
income tax withholding obligations attributable to the exercise. The exercise
price and withholding amount shall be payable by bank or certified check or
pursuant to such other methods as may be permitted by the Company in accordance
with the Plan.
     6. Rights as a Stockholder. No shares of Common Stock shall be sold or
delivered hereunder until full payment for such shares has been made (including,
for this purpose, satisfaction of the applicable withholding tax). The Optionee
shall have no rights as a stockholder with respect to any shares covered by this
Option unless and until the Option is exercised and the shares covered by the
exercise of the Option are issued in the name of the Optionee. Except as
otherwise specified, no adjustment shall be made for dividends or distributions
of other rights for which the record date is prior to the date such shares are
issued.
     7. Assignment; Beneficiary. The Option and the Optionee’s rights with
respect thereto may not be assigned, pledged or transferred except to the
Optionee’s beneficiary following the Optionee’s death (subject to the terms of
this Agreement and the Plan), and any attempted assignment, pledge or transfer
in violation of this Agreement or the Plan will be void ab initio and of no
force or effect. The Optionee may designate a beneficiary by filing a written
(or electronic) beneficiary designation form with the Company in a manner
prescribed or deemed acceptable for this purpose by the Company’s Executive Vice
President — Human Resources and Employee Administration. Each such beneficiary
designation will automatically revoke all prior designations by the Optionee. If
the Optionee does not make a valid beneficiary designation

- 3 -



--------------------------------------------------------------------------------



 



during the Optionee’s lifetime or if no designated beneficiary survives the
Optionee, the Optionee’s beneficiary will be deemed to be the Optionee’s
surviving spouse or, if none, the Optionee’s estate.
     8. No Other Rights Conferred. The grant of the Option under this Agreement
shall not be deemed to constitute a contract of employment with the Optionee or
affect in any way the right of the Company or a subsidiary to terminate the
Optionee’s employment at any time for any or no reason. Compensation
attributable to the Option shall not be taken into account as compensation for
purposes of determining the Optionee’s benefits or entitlements under any
employee pension, savings, group insurance, severance or other benefit plan or
arrangement, unless and except to the extent otherwise specifically provided by
such plan or arrangement.
     9. Withholding. The Company’s obligation to issue shares of Common Stock
pursuant to the exercise of the Option shall be subject to and conditioned upon
the satisfaction by the Optionee of applicable tax withholding obligations. The
Company and its subsidiaries may require the Optionee to remit an amount
sufficient to satisfy applicable withholding taxes or deduct or withhold such
amount from any payments otherwise owed the Optionee (whether or not under this
Agreement or the Plan). The Optionee expressly elects to authorize the Company
to deduct from any compensation or any other payment of any kind due to the
Optionee, including withholding the issuance of shares of Common Stock, the
amount of any federal, state, local or foreign taxes required by law to be
withheld as a result of the exercise of the Option; provided, however, that the
value of the shares withheld may not exceed the statutory minimum withholding
amount required by law.
     10. Committee Authority. The Committee shall have complete discretion in
the exercise of its rights, powers, and duties under this Agreement. Any
interpretation or construction of any provision of, and the determination of any
question arising under, this Agreement shall be made by the Committee in its
discretion and such exercise shall be final, conclusive, and binding. The
Committee may designate any individual or individuals to perform any of its
functions hereunder.
     11. Successors. This Agreement shall be binding upon, and inure to the
benefit of, any successor or successors of the Company and any beneficiary of
the Optionee.
     12. Construction. This Agreement is intended to reflect the grant of the
Option upon the terms and conditions authorized by the Plan. Any provisions of
this Agreement that cannot be so administered, interpreted, or construed shall
be disregarded. In the event that any provision of this Agreement is held
invalid or unenforceable, such provision shall be considered separate and apart
from the remainder of this Agreement, which shall remain in full force and
effect. In the event that any provision, including any restrictive covenant made
as a part of this Agreement, is held to be unenforceable for being unduly broad
as written, such provision shall be deemed amended to narrow its application to
the extent necessary to make the provision enforceable according to applicable
law and shall be enforced as amended.
     13. Applicable Law. The validity, construction, interpretation and effect
of this Agreement shall be governed by and construed in accordance with the laws
of the State of Texas, without giving effect to the conflicts of laws provisions
thereof.

- 4 -



--------------------------------------------------------------------------------



 



     14. Notice. Any notice to the Company provided for in this Agreement shall
be addressed to the Company in care of the Executive Vice President — Human
Resources and Employee Administration of Idearc Inc. at P. O. Box 619810, 2200
West Airfield Dr., D/FW Airport, TX, 75261 and any notice to the Optionee shall
be addressed to the Optionee at the current address shown on the payroll records
of the Company, or to such other address as the Optionee may designate to the
Company in writing. Any notice shall be delivered by hand, sent by telecopy or
enclosed in a properly sealed envelope as stated above, registered and
deposited, postage prepaid, in a post office regularly maintained by the United
States Postal Service.
     15. Dispute Resolution.
          (a) General. Except as otherwise specified herein, all disputes
arising under the Plan or this Agreement and all claims in which the Optionee
seeks damages that relate in any way to the Option or other benefits of the Plan
are subject to the dispute resolution procedure described below in this Section.
The parties to this Agreement are not required to arbitrate Employment Claims,
as defined in subsection (b)(ii) below, in which the Optionee does not seek
damages that relate in any way to the Option or other benefits of the Plan or
this Agreement.
          (b) Definitions.
     (i) The term “Award Dispute” means any claim regarding (A) the
interpretation of the Plan or this Agreement, (B) any of the terms or conditions
of the Option, or (C) allegations of entitlement to or with respect to the
Option or the shares of Common Stock covered by the Option or any other benefits
under this Agreement or the Plan, other than Employment Claims described in
subsection (b)(ii) below; provided, however, that any dispute relating to the
forfeiture of the Option as a result of a breach of any of the restrictive
covenants contained in Exhibit A shall not be subject to the dispute resolution
procedures provided for in this Section.
     (ii) The term “Award Damages Dispute” means any employment related claims
between the Optionee and the Company or a subsidiary or against the directors,
officers, employees, representatives, or agents of the Company or a subsidiary,
including claims of alleged employment discrimination, wrongful termination, or
violations of Title VII of the Civil Rights Act of 1964, the Americans with
Disabilities Act, the Age Discrimination in Employment Act, 42 U.S.C. § 1981,
the Fair Labor Standards Act, the Family Medical Leave Act, the Sarbanes-Oxley
Act, or any other federal, state or local law, statute, regulation, or ordinance
relating to employment or any common law theories of recovery relating to
employment, such as breach of contract, tort, or public policy claims
(“Employment Claims”), in which the damages sought relate in any way to the
Option or other benefits of this Agreement or the Plan.
     (iii) The term “Related Company” means (A) any corporation, partnership,
joint venture, or other entity in which the Company holds a direct or indirect
ownership or proprietary interest of 50 percent or more, or (B) any corporation,
partnership, joint venture, or other entity in which the Company

- 5 -



--------------------------------------------------------------------------------



 



holds an ownership or other proprietary interest of less than 50 percent but
which, in the discretion of the Committee, is treated as a Related Company for
purposes of this Agreement.
          (c) Internal Dispute Resolution Procedure. All Award Disputes shall be
referred in the first instance to the Idearc Employee Benefits Committee (“EB
Committee”) for resolution internally within the Company. Except where otherwise
prohibited by law, all Award Disputes must be filed in writing with the EB
Committee no later than one year from the date that the dispute accrues.
Consistent with subsection (d)(i) below, decisions about the enforceability of
the limitations period contained herein are for the arbitrator to decide. To the
fullest extent permitted by law, the EB Committee shall have full power,
discretion, and authority to interpret the Plan and this Agreement and to decide
all Award Disputes brought under this Plan and Agreement before them.
Determinations made by the EB Committee shall be final, conclusive and binding,
subject only to review by arbitration pursuant to subsection (d) below under the
arbitrary and capricious standard of review.
          (d) Arbitration. All appeals from determinations of Award Disputes by
the EB Committee as described in subsection (c) above, as well as all Award
Damages Disputes, shall be submitted to the American Arbitration Association
(“AAA”) for final and binding arbitration on an individual basis (and not on a
collective or class action basis) before a single arbitrator pursuant to its
Commercial Arbitration Rules in effect at the time this grant is accepted.
Except where otherwise prohibited by law, all appeals of Award Disputes and all
Award Damages Disputes must be filed in writing with the AAA no later than one
year from the date that the appeal or dispute accrues. Consistent with
subsection (d)(i) below, decisions about the enforceability of the limitations
period contained herein are for the arbitrator to decide. If the Optionee and
either the Company or a Related Company are party to any prior agreement to
arbitrate claims before the AAA under rules other than its Commercial
Arbitration Rules, claims that are arbitrable under any such agreements shall be
submitted to the AAA for disposition under its Commercial Arbitration Rules
together with disputes that are arbitrable under this Agreement in order to
promote expeditious and efficient dispute resolution. The arbitration shall be
held in Dallas County, Texas. All claims by the Company or a Related Company
against the Optionee, except for breaches of any of the restrictive covenants
contained in Exhibit A, shall also be raised in such arbitration proceedings.
     (i) The arbitrator shall have the authority to determine whether this
arbitration agreement is enforceable and whether any dispute submitted for
arbitration hereunder is arbitrable. The arbitrator shall decide all issues
submitted for arbitration according to the terms of the Plan, this Agreement,
existing Company policy, and applicable substantive state and federal law and
shall have the authority to award any remedy or relief which could be awarded by
a court. The decision of the arbitrator shall be final and binding and
enforceable in any applicable court.
     (ii) The Optionee understands and agrees that when Award Disputes or Award
Damages Disputes are submitted for arbitration pursuant to this Agreement, both
the Optionee and the Company or a Related Company waive any right to sue each
other in a court of law or equity, to have a trial by jury, or to

- 6 -



--------------------------------------------------------------------------------



 



resolve disputes on a collective, or class, basis, and that the sole forum
available for the resolution of such issues is arbitration as provided herein.
This dispute resolution procedure shall not prevent either the Optionee or the
Company or a Related Company from commencing an action in any court of competent
jurisdiction for the purpose of obtaining injunctive relief to prevent
irreparable harm pending arbitration hereunder; in such event, both the Optionee
and the Company or a Related Company agree that the party who commences the
action may proceed without necessity of posting a bond.
     (iii) In consideration of the Optionee’s agreement in subsection
(ii) above, the Company or a Related Company will pay all filing, administrative
and arbitrator’s fees incurred in connection with the arbitration proceedings.
If the AAA requires the Optionee to pay the initial filing fee, the Company or a
Related Company will reimburse the Optionee for that fee.
     (iv) The parties intend that the arbitration procedure to which they hereby
agree shall be the exclusive means for resolving all Award Disputes and Award
Damages Disputes. Their agreement in this regard shall be interpreted as broadly
and inclusively as reason permits to realize that intent.
     (v) Notwithstanding any other provision of this Agreement, this dispute
resolution provision shall be governed by laws of the State of Texas to the
extent that it is not governed by the Federal Arbitration Act.
     16. Additional Remedies. Notwithstanding the dispute resolution procedures,
including arbitration of this Agreement, and in addition to any other rights or
remedies, whether legal, equitable, or otherwise, that each of the parties to
this Agreement may have (including the right of the Company to terminate the
Optionee for Cause), the Optionee acknowledges that —
          (a) The restrictive covenants contained in Exhibit A to this Agreement
are essential to the continued goodwill and profitability of the Company;
          (b) The Optionee has broad-based skills that will serve as the basis
for employment opportunities that are not prohibited by the restrictive
covenants contained in Exhibit A;
          (c) When the Optionee’s employment with the Company terminates, the
Optionee shall be able to earn a livelihood without violating any of the
restrictive covenants contained in Exhibit A;
          (d) Irreparable damage to the Company shall result in the event that
the restrictive covenants contained in Exhibit A are not specifically enforced
and that monetary damages will not adequately protect the Company from a breach
of said restrictive covenants;
          (e) If any dispute arises concerning the violation or anticipated or
threatened violation by the Optionee of any of the restrictive covenants
contained in Exhibit A, an injunction may be issued restraining such violation
pending the determination of such controversy, and no bond or other security
shall be required in connection therewith;

- 7 -



--------------------------------------------------------------------------------



 



          (f) The restrictive covenants contained in Exhibit A shall continue to
apply after any expiration, termination, or cancellation of this Agreement;
          (g) The Optionee’s breach of any of the restrictive covenants
contained in Exhibit A shall result in the Optionee’s immediate forfeiture of
the Option and all rights and benefits with respect thereto under this
Agreement; and
          (h) All disputes relating to the restrictive covenants contained in
Exhibit A, including their interpretation and enforceability and any damages
(including but not limited to damages resulting in the forfeiture of the Option)
that may result from the breach of such restrictive covenants, shall not be
subject to the dispute resolution procedures, including arbitration, of
Section 15 above, but shall instead be determined in a court of competent
jurisdiction located in the Dallas County, Texas.
     17. Execution of Agreement. By his execution of this Agreement, the
Optionee expressly consents to and agrees to be bound by the terms of this
Agreement, including the restrictive covenants set forth in Exhibit A, and the
Plan.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

              IDEARC INC.
 
       
 
  By:    
 
       
 
                    Optionee

- 8 -



--------------------------------------------------------------------------------



 



EXHIBIT A
RESTRICTIVE COVENANTS
     This Exhibit A is part of and incorporated by reference in the Stock Option
Award Agreement to which this Exhibit A is attached between Idearc Inc. (the
“Company”) and the Optionee. Except where clearly provided to the contrary, all
capitalized terms used in this Exhibit A shall have the definitions given to
those terms in the Stock Option Award Agreement to which this Exhibit A is
attached.
     1. Noncompetition. In consideration for the benefits described in the
Agreement to which this Exhibit A is attached, the consideration set forth in
paragraph 4 of this Exhibit A, and other good and valuable consideration, you,
the Optionee, agree that:
          (a) Prohibited Conduct. During the period of your employment with the
Company or any Related Company, and for the period ending twelve (12) months
following a termination of your employment for any reason with the Company or
any Related Company, you shall not, without the prior written consent of the
Executive Vice President — Human Resources and Employee Administration of the
Company:
     (i) personally engage in Competitive Activities (as defined below); or
     (ii) work for, own, manage, operate, control, or participate in the
ownership, management, operation, or control of, or provide consulting or
advisory services to, any person, partnership, firm, corporation, institution or
other entity engaged in Competitive Activities, or any company or person
affiliated with such person or entity engaged in Competitive Activities;
provided that your purchase or holding, for investment purposes, of securities
of a publicly traded company shall not constitute “ownership” or “participation
in the ownership” for purposes of this paragraph so long as your equity interest
in any such company is less than a controlling interest; provided that this
paragraph (a) shall not prohibit you from (i) being employed by, or providing
services to, a consulting firm, provided that you do not personally engage in
Competitive Activities or provide consulting or advisory services to any
individual, partnership, firm, corporation, institution or other entity engaged
in Competitive Activities, or any person or entity affiliated with such
individual, partnership, firm, corporation, institution or other entity engaged
in Competitive Activities, or (ii) engaging in the private practice of law as a
sole practitioner or as a partner in (or as an employee of or counsel to) a law
firm in accordance with applicable legal and professional standards.
          (b) Competitive Activities. For purposes of the Agreement, to which
this Exhibit A is attached, “Competitive Activities” means activities relating
to products or services of the same or similar type as the products or services
(1) which are sold (or, pursuant to an existing business plan, will be sold) to
paying customers of the Company or any Related Company, and (2) for which you
have responsibility to plan, develop, manage, market, oversee or perform, or had
any such responsibility within your most recent 24 months of employment with the
Company or any Related Company.

- 9 -



--------------------------------------------------------------------------------



 



     2. Interference With Business Relations. During the period of your
employment with the Company or any Related Company, and for a period ending with
the expiration of twelve (12) months following a termination of your employment
for any reason with the Company or any Related Company, you shall not, without
the written consent of the Executive Vice President — Human Resources and
Employee Administration of the Company:
          (a) recruit, induce or solicit any employee, directly or indirectly,
of the Company or Related Company for employment or for retention as a
consultant or service provider;
          (b) hire or participate (with another person or entity) in the process
of hiring (other than for the Company or any Related Company) any person who is
then an employee of the Company or any Related Company, or provide names or
other information about any employees of the Company or Related Company to any
person or entity (other than the Company or any Related Company), directly or
indirectly, under circumstances that could lead to the use of any such
information for purposes of recruiting, soliciting or hiring;
          (c) interfere, directly or indirectly, with the relationship of the
Company or any Related Company with any of its employees, agents, or
representatives;
          (d) solicit or induce, or in any manner attempt to solicit or induce,
directly or indirectly, any client, customer, or prospect of the Company or any
Related Company (1) to cease being, or not to become, a customer of the Company
or any Related Company or (2) to divert any business of such customer or
prospect from the Company or any Related Company; or
          (e) otherwise interfere with, disrupt, or attempt to interfere with or
disrupt, the relationship, contractual or otherwise, between the Company or any
Related Company and any of its customers, clients, prospects, suppliers,
consultants, employees, agents, or representatives.
     3. Return Of Property; Intellectual Property Rights. You agree that on or
before termination of your employment for any reason with the Company or any
Related Company, you shall return to the Company all property owned by the
Company or any Related Company or in which the Company or any Related Company
has an interest, including files, documents, data and records (whether on paper
or in tapes, disks, or other machine-readable form), office equipment, credit
cards, and employee identification cards. You acknowledge that the Company (or,
as applicable, a Related Company) is the rightful owner of, and you hereby do
assign, all right, title and interest in and to any programs, ideas, inventions,
discoveries, patentable or copyrighted material, or trademarks that you may have
originated or developed, or assisted in originating or developing, during your
period of employment with the Company or a Related Company, where any such
origination or development involved the use of Company or Related Company time,
information or resources, was made in the exercise of your responsibilities for
or on behalf of the Company or a Related Company or was related to the Company’s
or a Related Company’s business or to the Company’s or a Related Company’s
actual or demonstrably anticipated research or development. You shall at all
times, both before and after termination of your employment, cooperate with the
Company (or, as applicable, any Related Company) in executing and delivering
documents requested by the Company or a Related Company, and taking any other
actions, that are necessary or requested by the Company or a Related Company

- 10 -



--------------------------------------------------------------------------------



 



to assist the Company or any Related Company in patenting, copyrighting,
protecting, enforcing or registering any programs, ideas, inventions,
discoveries, works of authorship, data, information, patentable or copyrighted
material, or trademarks, and to vest title thereto solely in the Company (or, as
applicable, a Related Company). If at any time after your termination of
employment, you determine that you have any Secret and Confidential Information
in your possession or control, you shall immediately return to the Company all
such Secret and Confidential Information in your possession or control,
including all copies and portions thereof.
     4. Proprietary And Confidential Information. The Company agrees that it
shall provide you with Proprietary Information (defined below) and trade secrets
of the Company or a Related Company. You shall at all times, including after any
termination of your employment with the Company or any Related Company, preserve
the confidentiality of all Proprietary Information and trade secrets of the
Company or any Related Company, and you shall not use for the benefit of any
person, other than the Company or a Related Company, or disclose to any person,
except and to the extent that disclosure of such information is legally
required, any Proprietary Information or trade secrets of the Company or any
Related Company. “Proprietary Information” means any information or data related
to the Company or any Related Company, including information entrusted to the
Company or a Related Company by others, which has not been fully disclosed to
the public by the Company or a Related Company and which is treated as
confidential or protected within the Company or any Related Company or is of
value to competitors, such as strategic or tactical business plans; undisclosed
business, operational or financial data; ideas, processes, methods, techniques,
systems, models, devices, programs, computer software, or related information;
documents relating to regulatory matters or correspondence with governmental
entities; undisclosed information concerning any past, pending, or threatened
legal dispute; pricing or cost data; the identity, reports or analyses of
business prospects; business transactions that are contemplated or planned;
research data; personnel information or data; identities of users or purchasers
of the Company’s or Related Company’s products or services; the Agreement to
which this Exhibit A is attached; and other non-public information pertaining to
or known by the Company or a Related Company, including confidential or non-
public information of a third party that you know or should know the Company or
a Related Company is obligated to protect.

- 11 -